EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Bilodeau on 1 September 2021.

The application has been amended as follows: 
Claim 1, lines 6-8, replace “wherein an outermost coil of the wireless power transmission coil is a first single loop coil and an innermost coil of the wireless power transmission coil is a second single loop coil” with -- wherein an outermost portion of the wireless power transmission coil is a first single loop and an innermost portion of the wireless power transmission coil is a second single loop—
Claim 1, line 13, replace “first single loop coil” with –first single loop—
Claim 1, line 13, replace “second single loop coil” with –second single loop—
Claim 1, line 15, replace “first single loop coil” with –first single loop—
Claim 1, line 16, replace “second single loop coil” with –second single loop—
Claim 1, line 17, replace “first single loop coil” with –first single loop—
Claim 1, lines 17-18, replace “second single loop coil” with –second single loop—
Claim 1, line 22, replace “first single loop coil” with –first single loop—
Claim 1, line 23, replace “second single loop coil” with –second single loop—
Claim 1, lines 24-25, replace “first single loop coil” with –first single loop—
Claim 1, line 26, replace “second single loop coil” with –second single loop—

Claim 1, line 27, replace “second single loop coil” with –second single loop—
Claim 2, line 2, replace “first single loop coil” with –first single loop—
Claim 2, line 2, replace “second single loop coil” with –second single loop—
Claim 2, line 3, replace “first single loop coil” with –first single loop—
Claim 4, line 3, replace “first single loop coil” with –first single loop—
Claim 4, line 4, replace “first single loop coil to the second end of the first single loop coil” with –first single loop to the second end of the first single loop—
Claim 4, line 5, replace “second single loop coil” with –second single loop— 
Claim 4, line 6, replace “second single loop coil to the second end of the second single loop coil” with –second single loop to the second end of the second single loop—
Claim 5, line 2, replace “first single loop coil” with –first single loop—
Claim 5, lines 2-3, replace “second single loop coil” with –second single loop—
Claim 6, line 2, replace “first single loop coil” with –first single loop—
Claim 6, line 2, replace “second single loop coil” with –second single loop—
Cancel claims 10-15 without prejudice.
Claim 18, line 3, replace “first single loop coil” with –first single loop—
Claim 18, line 4, replace “second single loop coil” with –second single loop—
Claim 18, line 5, replace “first single loop coil” with –first single loop—
Claim 18, line 6, replace “second single loop coil” with –second single loop—
Claim 18, line 7, replace “first single loop coil” with –first single loop—
Claim 18, line 8-9, replace “first single loop coil” with –first single loop—
Claim 18, line 9, replace “second single loop coil” with –second single loop—
Claim 19, line 3, replace “second single loop coil” with –second single loop—
Claim 19, line 4-5, replace “first single loop coil” with –first single loop—
Claim 19, line 5, replace “second single loop coil” with –second single loop—

The following is an examiner’s statement of reasons for allowance: In wireless power transmitters comprising: a power conversion unit comprising a converter for converting voltage received from a power supplier into a specific voltage; a power transmission unit comprising a wireless power transmission coil for wirelessly transmitting power using a specific resonance frequency based on the specific voltage from the power conversion unit, wherein an outermost portion of the wireless power transmission coil is a first single loop and an innermost portion of the wireless power transmission coil is a second single loop; a communication unit configured to perform data communication with a wireless power receiver; a controller configured to control the power conversion unit, the power transmission unit, and the communication unit; wherein a direction of current flowing in the first single loop is opposite a direction of current flowing in the second single loop, and wherein a direction of a magnetic field generated by the current flowing through the first single loop and a direction of a magnetic field generated by the current flowing through the second single loop are the same direction in a first region between the first single loop and the second single loop; prior art of record does not teach or clearly suggest a connection unit connecting the first single loop and the second single loop, wherein the connection unit includes: a first end of the first single loop connected to the power conversion unit; and a second end of the second single loop connected to the power conversion unit, wherein a second end of the first single loop is connected to a first end of the second single loop.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888.  The examiner can normally be reached on Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.B/Examiner, Art Unit 2851    



/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851